Citation Nr: 1709652	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  12-28 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, to include as due to service-connected left knee tibia plateau fracture with degenerative joint disease (DJD).  

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 2009 to April 2010.

These matters come before the Board of Veterans' Appeals (Board) from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of this case has since been transferred to the RO in Milwaukee, Wisconsin.

These matters have previously been remanded by the Board in August 2015 and May 2016.  The case has since been returned to the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking entitlement to service connection for a bilateral foot disability and for a back disability.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of these claims.  

With regard to her bilateral foot claim, the Veteran most recently underwent VA examination in August 2016.  At that time, the VA examiner asserted a negative nexus opinion, noting that the Veteran's diagnosed conditions of hammertoes and hallux valgus are typically congenital and worsen as people age.  As such, the conditions are not evident initially, but get worse with age.  Additionally, the Veteran's plantar fasciitis was a new diagnosis, secondary to the Veteran's nonservice-connected pes planus noted with weightbearing.  All three diagnosed conditions are congenital structural changes noted in the Veteran's bilateral feet, which were not accompanied by coexisting neuromuscular issues or other conditions.  Thus in the normal, healthy individual, the diagnosed conditions were likely congenital, such that they were not related to service in this case.  

However, the Board finds that the August 2016 examiner's conclusion merits additional assessment.  To that end, congenital and developmental defects do not qualify as "diseases or injuries" within the meaning of VA legislation governing disability compensation.  38 C.F.R. § 3.303(c) (2016).  However, service connection may be granted for diseases (but not defects) of congenital, developmental, or familial origin if the evidence as a whole shows that the manifestations of the disease during service constituted "aggravation" of the disease.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306 (2016).  Additionally, service connection may be granted where a defect was subjected to superimposed disease or injury, if that superimposed disease or injury occurs during military service. VAOPGCPREC 82-90 (July 18, 1990).

As such, the Board finds that an addendum opinion is required with regard to the Veteran's bilateral foot disabilities, to assess whether said conditions qualify as congenital "diseases" or "defects."  If any diagnosed condition qualifies as a "disease," an opinion is required as to whether it was as likely as not aggravated beyond its natural progression by the Veteran's military service.  If any condition qualifies as a "defect," an opinion is required as to whether it was as likely as not subject to a superimposed disease or injury during active service that resulted in a disability apart from the noted congenital or developmental defect.  Additionally, on remand the examiner must address the in-service notation of foot swelling noted in November 2009.

The Board finds that additional development is necessary with regard to the Veteran's back claim, as well.  Generally, a veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016). Here, the Veteran's entrance examination is silent for reports of a back disability, such that the presumption of soundness attaches in this case.  Id.

However, in November 2009, the Veteran reported treatment for ongoing back pain at St. Mary's Hospital from 1999 to 2001, prior to her entry to service.  

To rebut the presumption of soundness for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence that
(a) the disease or injury existed prior to service, and (b) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  Such an obligation necessitates two actions in this case.  

First, the Board notes that the reported St. Mary's treatment records have not yet been requested or otherwise obtained.  As such, all reasonable efforts must be made them.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016). 

Further, neither the August 2013 nor August 2016 VA examiners properly addressed the pre-existence and non-aggravation aspects in order to rebut the presumption of soundness of the Veteran's back disability in this case.  Thus, the Veteran's claim is remanded so that such an opinion may be obtained.  
See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1. The RO should obtain appropriate authorization from the Veteran and then obtain all records relating to private medical treatment of her claimed back disability from St. Mary's Hospital from 1999 to 2001.  All actions to obtain the requested records should be fully documented in the record.  The RO must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.

If the records cannot be obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2.  Schedule the Veteran for a VA examination to determine whether the Veteran's foot disabilities are related to service.  The claims folder must be made available to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should identify all disorders of the feet found, including hammertoes and hallux valgus.

For each diagnosed disability, the examiner should then discuss the following:

a).  Indicate whether it is considered a congenital disease or defect.  (A defect is a condition that can neither improve nor worsen.  A congenital disease, for VA adjudication purposes, is a congenital condition that is subject to improvement and worsening.)

b).  For any congenital foot DEFECT currently shown, provide an opinion as to whether it, at least as likely as not, was subject to a superimposed injury during service. 

c).  If the proper classification of the Veteran's the bilateral foot disability is a "disease process" of congenital, developmental, familial, or hereditary origin, provide an opinion as to whether the bilateral foot disability, which was not noted upon entry into service, clearly and unmistakably existed prior to the Veteran's service entrance. 

If "yes," the Veteran's bilateral foot disability clearly and unmistakably pre-existed her service entrance, provide and opinion as to whether it clearly and unmistakably was NOT aggravated (permanently worsened) by service.  

If aggravation of this condition is found to exist, does evidence of record clearly and unmistakably show that such aggravation (i.e., a permanent worsening) of this condition is due to its natural progress?

d).  For any current bilateral foot disability that did not pre-exist service, clarify whether it had its onset during service or is otherwise related to service.

e).  Also determine whether the Veteran's current bilateral foot disability is proximately due to, or AGGRAVATED by, her service-connected disabilities of the right ankle, left ankle, right knee, and/or left knee?

If aggravation is present, specify, so far as possible, the degree of disability resulting from such aggravation.

A complete rationale should be provided for any opinions expressed and conclusions reached.

The VA examiner should explicitly address the November 2009 service treatment record reporting foot swelling and its causal relationship to any diagnosed foot disability.  

3.  Schedule the Veteran for a new VA examination to determine whether any current back disability is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner should then address the following:

a.  Whether there is clear and unmistakable evidence that any diagnosed back disability pre-existed military service.

The examiner should specifically address the Veteran's STRs, including her entrance examination; the Veteran's reports of back treatment from 1999 to 2001; and any relevant medical evidence of said treatment.  

If the examiner finds that there was a preexisting back disability, s/he should cite the specific clear and unmistakable evidence on which this conclusion is based.

b.  If the examiner finds that there is clear and unmistakable evidence that the Veteran's back disability pre-existed service, the examiner should then opine as to whether there is clear and unmistakable evidence that the disability was not aggravated (e.g., permanently worsened beyond the normal progression of that disease) by her military service, to include the Veteran's reported back strain when she fell while departing a bus at basic training, as noted in an April 2011 statement from the Veteran.  

The examiner should focus first on whether there was an increase in symptomatology during military service, and if there was such an increase, then should address whether any increase in symptomatology during service was due to the normal progression of that disease.  

The examiner should specifically discuss the evidence in military service regarding the Veteran's treatment and subsequent diagnosis of a back disability therein.    

Again, the clear and unmistakable evidence which leads the examiner to this conclusion should be specifically cited in his/her discussion.

c.  If the examiner cannot find both clear and unmistakable evidence of pre-existence in (a) and non-aggravation in (b), the examiner should then opine whether the Veteran's back disability at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service, to include the Veteran's reported back strain when she fell while departing a bus at basic training, as noted in an April 2011 statement from the Veteran.  

4.  Thereafter, readjudicate the matter on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and her representative an appropriate opportunity to respond.  The case should then be returned to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




